DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13 and 18-20) and Species A (Fig. 2, claims 1-7 and 9-20) in the reply filed on 11.1.2021 is acknowledged. Claims 1-7, 9-13 and 18-20 are elected and examined.
Claims 8 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11.1.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown:
In claim 10, “the transistor having source and drain terminals coupled between a cathode of the photodiode and a node of application of a positive voltage” does not appear to be shown. It appears that “a node of application of a positive voltage” refers to “a node of application of a first voltage” of base claim 1 and both elements are not shown as they appear to be different terms for the same node.
In claim 13, “at least one connection pad on the photodiode and coupled to a node of application of a positive voltage” does not appear to be shown. It appears that “a node of application of 
In claim 20, “a transistor electrically coupled between a cathode of the photodiode and a positive voltage” does not appear to be shown. It appears that “a positive voltage” refers to “a node of application of a first voltage” of base claim 18 and both elements are not shown as they appear to be different terms for the same node.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-7 and 9-13 are objected to because of the following informality: the preamble of the claims does not match that of base claim 1; withdrawn claim 8 has the same informality.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the transistor having source and drain terminals coupled between a cathode of the photodiode and a node of application of a positive voltage” renders the claim indefinite as it appears that “a node of application of a positive voltage” refers to “a node of application of a first voltage” of base claim 1 and the use of different terms for the same node obscures the scope of the claim. None of the dependent claims addresses this deficiency.
Regarding claim 13, “at least one connection pad on the photodiode and coupled to a node of application of a positive voltage” renders the claim indefinite as it appears that “a node of application of a positive voltage” refers to “a node of application of a first voltage” of base claim 1 and the use of different terms for the same node obscures the scope of the claim. 
Regarding claim 20, “a transistor electrically coupled between a cathode of the photodiode and a positive voltage” renders the claim indefinite as it appears that “a positive voltage” refers to “a node of application of a first voltage” of base claim 18 and the use of different terms for the same node obscures the scope of the claim. 


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-5, 9-12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (of record, US 20170125474 A1 ).
Regarding claims 1, 3-5 and 9-12, Roy discloses (claim 1) an electronic device (300, Figs. 2A-2E), comprising: a photodiode (PD), the photodiode including: a semiconductor region (303+305) coupled (broad term, coupled at least at a device level 300, [0051-0052]) to a node of application of a first voltage (Vpol, Figs. 2A-2B); and at least one semiconductor wall (319, [0047], “the conductive filling material may be heavily-doped polysilicon”) extending along at least a height of the photodiode (N3/P- junction, Fig. 2B), the at least one semiconductor wall partially surrounding the semiconductor region (Fig. 2A), (claim 3) wherein the at least one semiconductor wall (319) is coupled (broad term, coupled at least at a device level 300) to a node of application of a second voltage (CTRL1 or CTRL2), (claim 4) wherein the at least one semiconductor wall (319) is U-shaped (Fig. 2A, MPEP 2125), (claim 5) wherein the semiconductor region (303+305) is located (partly at least) in a convex region delimited by the U-shaped at least one semiconductor wall (319, Fig. 2A, MPEP 2125), (claim 9) comprising an (partly) insulating trench ([0047], “The lateral walls and the bottom of the trenches may be coated with an insulating material, for example comprising silicon oxide”), wherein the semiconductor region (303+305) is separated (horizontally and partly at least) from the at least one semiconductor wall (319) by the claim 10) a transistor (318+, [0044]), the transistor having source (307) and drain (315) terminals coupled (broad term, coupled at least at a device level 300) between (from PD to 313, SD and 315, Fig. 2A) a cathode (N3) of the photodiode (PD, [0041], “an N-type doped well or layer 303, of doping level N3, forming with substrate 301 the junction of a photodiode, or photosite, PD”) and a node of application of a positive voltage (SN’, Figs. 2A and 2C. The term “positive voltage” does not impart structural differences over the prior art; see MPEP 2111, 2112 and/or 2114), (claim 11) comprising a storage element (SD, [0042], “The storage area of pixel 300 comprises an N-type doped well 307, of doping level N4, forming with substrate 301 the junction of a diode SD”) coupled (at a device level 300 at least) to the cathode (N3) of the photodiode (Figs. 2A-2B), and, (claim 12) wherein the storage element is an electron collection area (MPEP 2111, 2112 and/or 2114, [0053], “Indeed, the photogenerated electrons accumulated in the photosensitive area are then attracted towards extension 311B which guides them towards the storage area”) .
Regarding claims 18 and 20, Roy discloses (claim 18) a device (300, Figs. 2A-2E), comprising: a photodiode (PD), including: a semiconductor region (303+305) coupled (broad term, coupled at a device level 300 at least) to a node of application of a first voltage (Vpol. Figs. 2A-2B); a first semiconductor wall (319, [0047]) partially surrounding the semiconductor region (Fig. 2A), the first semiconductor wall (319) having a first segment (horizontal) extending along a first direction (horizontal) and a pair of second segments (vertical) extending from opposite ends of the first segment along a second direction (vertical) that is transverse to the first direction (Fig. 2A); and a second semiconductor wall (321, [0047]) spaced apart from and facing the first semiconductor wall (319, Fig. 2A), and, (claim 20) further comprising a transistor (318+, [0044]) electrically coupled between (from PD to 313, SD and 315, Fig. 2A) a cathode (N3) of the photodiode and a positive voltage (SN’, Fig. 2A. The term “positive voltage” does not impart structural differences over the prior art; see MPEP 2111, 2112 and/or 2114).

Claim 1-3, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (“Roy2”, US 20100193845 A1).
Regarding claims 1-3, 10 and 13, Roy2 discloses (claim 1) an electronic device (Fig. 4), comprising: a photodiode (11/19, [0042]. The P+ and N- junction is presumed to be a photodiode per [0042] and MPEP 2111 and/or 2112, see also Fig. 1), the photodiode including: a semiconductor region (11 or 19) coupled (at a device level at least) to a node of application of a first voltage (GND or Vdd of Fig. 1, or, Vwall of Fig. 4); and at least one semiconductor wall (12, P+) extending along at least a height of the photodiode (Fig. 4), the at least one semiconductor wall (at least) partially surrounding (in the cross-sectional view of Fig. 4) the semiconductor region, (claim 2) a semiconductor substrate (a base 11/19), wherein the photodiode is formed in the semiconductor substrate (Fig. 4) and the at least one semiconductor wall (12) extends along an entire height of the semiconductor substrate (Fig. 4), (claim 3) wherein the at least one semiconductor wall (12) is coupled to a node of application of a second voltage (Vwall, Fig. 4, with the node of application of a first voltage being GND or Vdd of Fig. 1), (claim 10) comprising a transistor (RST or SF, Fig. 1), the transistor having source and drain terminals (Fig. 1) coupled between a cathode (inherent) of the photodiode (D) and a node of application of a positive voltage (Vdd, Fig. 1. The term “positive voltage” does not impart structural differences over the prior art; see MPEP 2111, 2112 and/or 2114), and, (claim 13) comprising at least one connection pad (18) on (over) the photodiode (Fig. 4) and coupled to a node of application of a positive voltage (Vdd, Fig. 1. The term “positive voltage” does not impart structural differences over the prior art; see MPEP 2111, 2112 and/or 2114).

Claim 1, 3-7 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moussy (US 20190198701 A1).
Regarding claims 1 and 3-7, Moussy discloses (claim 1) an electronic device (Figs. 4 and 8), comprising: a photodiode (400), the photodiode including: a semiconductor region (201) coupled to a node of application of a first voltage (213/211/V-, Fig. 4); and at least one semiconductor wall (203) extending along at least a height of the photodiode (Fig. 4), the at least one semiconductor wall (203) partially (and more) surrounding the semiconductor region (201, Figs. 4 and 8), (claim 3) wherein the at least one semiconductor wall (203) is coupled to a node of application of a second voltage (215/V+, Fig. 4), (claim 4) wherein the at least one semiconductor wall (203) is (partly) U-shaped (at a top portion thereof, MPEP 2111, Fig. 8 below. 203 comprises two integrally connected U shaped portions per MPEP 2111), (claim 5) wherein the semiconductor region (201) is located (partly) in a convex region delimited by the (top) U-shaped (portion of) at least one semiconductor wall (203, Fig. 4 below, MPEP 2111. 203 comprises two integrally connected U shaped portions per MPEP 2111), (claim 6) wherein the at least one semiconductor wall (203) includes two semiconductor walls (portions), each being U-shaped (MPEP 2111, Fig. 8 below. 203 comprises two integrally connected U shaped portions per MPEP 2111), and, (claim 7) wherein each of the two semiconductor walls (portions) delimits a respective convex region (inside thereof), and the convex regions extend (and form 201) toward one another (Fig. 8, MPEP 2111. 203 comprises two integrally connected U shaped portions per MPEP 2111).

    PNG
    media_image1.png
    383
    685
    media_image1.png
    Greyscale

Regarding claims 18-19, Moussy discloses (claim 18) a device (Figs. 4 and 8), comprising: a photodiode (400), including: a semiconductor region (201) coupled to a node of application of a first voltage (V-, Fig. 4); a first semiconductor wall (W1) partially (and more) surrounding the semiconductor region (201, Fig. 8 below), the first semiconductor wall having a first segment (S1) extending along a first direction (horizontal) and a pair of second segments (S2) extending from opposite ends of the first segment along a second direction (vertical) that is transverse to the first direction (Fig. 8 below); and a second semiconductor wall (W2) spaced apart from and facing the first semiconductor wall (W1, Fig. 8 below), and, (claim 19) wherein the second semiconductor wall has a third segment (S3) extending along the first direction (horizontal) and a pair of fourth segments (S4) extending from opposite ends of the third segment along the second direction (vertical, Fig. 8 below).

    PNG
    media_image2.png
    300
    338
    media_image2.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894